DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 4, 2021.  Claims 1-15 are currently pending.
Claims 1, 3, and 13-15 are ALLOWED.
Claims 2, 4, and 4-12 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2019/083311, filed December 2, 2019, which claims priority to EP 18210161.8, filed December 4, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informality:  
Regarding claim 11, the word “and” should be inserted between “succinic acids” and “diol derivatives”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation “the coloring agent compound” lacks sufficient antecedent basis.  Claim 1 recites “an organic coloring agent.”

Regarding claim 4, the limitation “the liquid Ti compound” lacks sufficient antecedent basis.  Claim 1 recites “a Ti compound.”

Regarding claims 6-10, the limitation “the coloring agent” lacks sufficient antecedent basis.  Claim 1 recites “an organic coloring agent.”

Regarding claims 11 and 12, it is not clear how the internal electron donor is “used.”

Allowable Subject Matter
Claims 1, 3, and 13-15 are allowed.  Claims 2 and 4-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed process of claims 1-12.  
As to claims 13-15, the closest prior art is Bagui et al. (US 10,030,121).  Bagui teaches a solution comprising a Ti/Mg/Cl pro-catalyst, a co-catalyst, and phthalocyanine blue colorant.  Ethylene is added to that solution and polymerized.  (See Experiment 1, col. 5, lines 8-45.)  
However, Bagui does not teach or fairly suggest the claimed solid catalyst component.  At most, Bagui teaches a mixture of a Ziegler-Natta catalyst component and a colorant in solution – there is no teaching or suggestion that this mixture may be rendered solid or that the colorant is an integral part of the catalyst component, instead of a separate component of the mixture.  For these reasons, the present claims are allowed/contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763